DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ortmann (EP 2469188 A1) in view of Lin (TW 427534 U).
Regarding Claim 1, Ortmann discloses a kitchen hood (1), comprising: a housing having a front housing (20) and a rear housing (21), the rear housing being configured to be installed on a wall (see wall bracket 40), the front housing having first and second housings (2, 3), the second housing (3) configured to move vertically downward (see Figs. 5 & 6); a fan provided inside the rear housing to suction air (paragraph 0009 states: “The extraction unit represents in particular the fan or the blower of the extractor hood.” In the embodiment of Figs. 5 & 6 the extraction unit is the rear housing 21); an inlet formed at a front of the second housing (surface A of second housing 3 provides an inlet); wherein the second housing (3) is configured to move between a first position and a second position, wherein the grill is covered by the first housing at the first position and exposed at the second position (see Figs. 5 & 6), and a width of the housing in a left-right direction is greater than a depth of the housing in a front-rear direction (see again Figs. 5 & 6).

    PNG
    media_image1.png
    539
    1002
    media_image1.png
    Greyscale

Ortmann does not disclose a grill to cover the inlet; and an outlet formed in the rear housing through which suctioned air is discharged.
Lin teaches a kitchen hood, comprising: a grill (60) to cover the inlet (31).

    PNG
    media_image2.png
    858
    1074
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ortmann to comprise a grill to cover the inlet as taught and/or suggested by Lin, since such a modification would provide a protective and aesthetic cover for said seconding housing inlet.  
With regard to an outlet formed in the rear housing through which suctioned air is discharged, Ortmann does not explicitly recite an outlet formed in the rear housing through which suctioned air is discharged nonetheless, Official Notice is taken that providing a kitchen hood with an outlet through which suctioned air is discharged is conventional and/or well-known in the art of kitchen hoods. Therefore, it would have been obvious to one having . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ortmann in view of Lin as applied to claim 1 above, and further in view of Yang (WO 2014063348 A1).
Regarding Claim 2, Ortmann in view of Lin does not disclose wherein the housing includes: a fan hole formed between the rear housing and the first housing so that inner spaces of the rear and first housing communicate with each other, an intake of the fan being aligned with the fan hole; and a driving assembly configured to raise and lower the second housing inside of the first housing, such that, when the driving assembly raises the second housing to move the grill to the first position, the grill is completely inserted into the first housing, and when the driving assembly lowers the second housing to move the grill to the second position, the grill is not inside of the first housing.
Yang teaches a kitchen hood, comprising: wherein the housing includes: a fan hole (as defined by element 3) formed between the rear housing and the first housing (see at least Figs. 2-3 & 5) so that inner spaces of the rear and first housing communicate with each other, an intake of the fan (5) being aligned with the fan hole; and a driving assembly (see 10-12) configured to raise and lower the second housing (see 7) inside of the first housing (see Figs. 2 & 5), such that, when the driving assembly raises the second housing (7) to move the grill (see 9) to the first position, the grill is completely inserted into the first housing (see Fig. 2), and 

    PNG
    media_image3.png
    758
    741
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ortmann in view of Lin wherein the housing includes: a fan hole formed between the rear housing and the first housing so that inner spaces of the rear .
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ortmann.
Regarding Claims 1-2, Yang substantially discloses the claimed invention (see the discussion Yang above along with the figures of Yang) except for the claimed relative positioning of the front housing and the rear housing; and a width of the housing in a left-right direction is greater than a depth of the housing in a front-rear direction. Ortmann teaches the claimed relative positioning of the front housing and the rear housing; and a width of the housing in a left-right direction is greater than a depth of the housing in a front-rear direction (see the discussion Ortmann above along with the figures of Ortmann).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yang to comprise the claimed relative positioning of the front housing and the rear housing; and a width of the housing in a left-right direction is greater than a depth of the housing in a front-rear direction as taught and/or suggested by Ortmann, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, as applied to claim 1 above, and further in view of Park (KR 2003065599 A).
Regarding Claim 6, Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, discloses the limitations of the parent claim but does not disclose wherein the outlet is formed in the rear of the rear housing behind the fan, and the fan is configured to suction and discharge air in an axial direction of the fan.
Park teaches a kitchen hood comprising: wherein the outlet (see 40) is formed in the rear of the rear housing (60) behind the fan (50), and the fan is configured to suction and discharge air in an axial direction of the fan (see Figs. 3 & 5).

    PNG
    media_image4.png
    857
    1521
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, wherein the outlet is formed in the rear of the rear housing behind the fan, and the fan is configured to suction and discharge air in an axial direction of the fan as taught and/or suggested by Park, since all of the references teach kitchen hoods with fan configured to suction and discharge air, it would have been obvious to one skilled in the art to substitute one fan/discharge arrangement for the other to achieve the predictable result of suctioning and discharging air.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, as applied to claim 1 above, and further in view of Fernandez (DE 102012016630 A1).
Regading Claim 7, Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, discloses the limitations of the parent claim but does not disclose further comprising: 
Fernandez teaches a kitchen hood comprising: a plurality of hooks (18) provided on the rear (16) of the rear housing; a bracket (5) configured to be screwed onto a wall (see 10, 12); a plurality of bracket hooks (7) formed on the bracket and configured to engage with the plurality of hooks (18) provided on the rear housing.

    PNG
    media_image5.png
    483
    1043
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, to further comprise: a plurality of hooks provided on the rear of the rear housing; a bracket configured to be screwed onto a wall; a plurality of bracket hooks formed on the bracket and configured to engage with the plurality of hooks provided on the rear housing as taught and/or suggested by Fernandez, since such a modification would provide a means to removably support said kitchen hood on a supporting wall thereby providing easy .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, as applied to claim 1 above, and further in view of Scalf (US 10697647 B1).
Regading Claim 8, Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, discloses the limitations of the parent claim but does not disclose further comprising a first sensor configured to sense a height of an object below the bottom of the second housing, wherein the driving assembly is controlled based on a detection by the first sensor.
Scalf teaches a kitchen hood comprising: a first sensor (130) configured to sense a height of an object below the bottom of the second housing, wherein the driving assembly (see 122) is controlled based on a detection by the first sensor.


    PNG
    media_image6.png
    910
    609
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, to further comprise: a first sensor configured to sense a height of an object below the bottom of the second housing, wherein the driving assembly is controlled based on a detection by the first sensor as taught and/or suggested by Scalf, since the use of an ultrasonic sensor may allow for the position of repositionable vent arm(s) to be customized based on what a user is cooking at a particular time (see Scalf, col. 9, lines 24-26).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, as applied to claim 1 above, and further in view of Siegel (US 9677772 B2).
Regading Claim 9, Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, discloses the limitations of the parent claim but does not disclose further comprising: a second sensor configured to sense at least one of smoke, dust, oil, or odors; and a user interface configured to indicate detections by the second sensor, wherein the fan is operated based on a detection by the second sensor.
Siegel teaches a kitchen hood comprising: a second sensor (26 or 42) configured to sense at least one of smoke, dust, oil, or odors (“The air quality sensor 26 is capable of detecting the presence of smoke, carbon monoxide and other organic compounds and it provides an output signal that is proportional to the amount of smoke and/or pollution in the air.”); and a user interface (see 14, 21; see also 30) configured to indicate detections by the second sensor, wherein the fan (20) is operated based on a detection by the second sensor (see 

    PNG
    media_image7.png
    430
    1104
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, to further comprise: a second sensor configured to sense at least one of smoke, dust, oil, or odors; and a user interface configured to indicate detections by the second sensor, wherein the fan is operated based on a detection by the second sensor as taught and/or suggested by Siegel, since such a modification would provide an automatic ventilation response to sensed air quality parameters thereby providing an automated means of regulating air quality in the vicinity of the kitchen hood.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, as applied to claim 1 above, and further in view of ATAG KITCHEN GROUP (DE 29919452 U1).
Regading Claim 10, Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, discloses the limitations of the parent claim but does not disclose further comprising: 
ATAG KITCHEN GROUP teaches a kitchen hood comprising: a third sensor (6) configured to sense an object approaching the third sensor; and a light (4) provided on a bottom of the housing (2) to illuminate a space below the housing, wherein at least one of the light or the fan is operated based on a detection by the third sensor (see paragraph 0032: “a motion sensor indicated by 6 switches on the lighting 4 and/or the fan 3, which is indicated in FIG. 1a by thick lines assigned to the lighting.”).

    PNG
    media_image8.png
    385
    877
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Ortmann in view of Lin or, in the alternative over Yang in view of Ortmann, to further comprise: a third sensor configured to sense an object approaching the third sensor; and a light provided on a bottom of the housing to illuminate a space below the housing, wherein at least one of the light or the fan is operated based on a detection by the third sensor as taught and/or suggested by ATAG KITCHEN GROUP, since such .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ortmann (EP in view of Lin and Cheng (CN 106949519 A).
Regarding Claim 11, Ortmann in view of Lin discloses all of the claim limitations except for a sweeper assembly having a roller brush configured to move across the grill.
Cheng teaches a kitchen hood comprising: a sweeper assembly having a roller brush (8) configured to move across the grill (6).

    PNG
    media_image9.png
    490
    1180
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ortmann in view of Lin to further comprise a sweeper assembly having a roller brush configured to move across the grill as taught and/or suggested by Cheng, since such a modification would provide a means to automate the cleaning of said grill.  
Regarding Claim 12, Ortmann in view of Lin and Cheng discloses wherein the roller bruch is configured to remove residue from the grill (as taught by Cheng), but does not disclose wherein the roller brush is made of one of a bristle, felt, or fabric material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ortmann in view of Lin and Cheng wherein the roller brush is made of one of a bristle, felt, or fabric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ortmann in view of Lin and Cheng as applied to claim 11 above, and further in view of Jin (WO 2015027581 A1).
Regarding Claim 13, Cheng further teaches a fluid cleaning assembly (see 9) configured to generate and release a fluid during an operation of the sweeper assembly (The English machine translation of Cheng does not make clear whether the fluid cleaning assembly is activated simultaneously with operation of the sweeper assembly, however simultaneous operation would have been obvious to one having ordinary skill in the art in order to enhance the grill cleaning function and to also to simultaneously clean the roller brush.).
Ortmann in view of Lin and Cheng does not disclose a steam cleaning assembly.
Jin teaches a kitchen hood comprising: a steam cleaning assembly (see 10-14, Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Ortmann in view of Lin and Cheng wherein said cleaning assembly comprises a steam cleaning assembly as taught and/or suggested by Jin, .  
Allowable Subject Matter
Claims 3-5 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image10.png
    540
    1012
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    885
    727
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799